Citation Nr: 1037256	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-38 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military duty from April 1942 to December 
1945.  The Veteran died in March 2007.  The appellant seeks 
surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over this case is currently with 
the RO in Nashville, Tennessee, that continued the denial of the 
appellant's service connection claim for the cause of the 
Veteran's death on grounds that the evidence failed to show that 
it was related to military service.

In March 2010, the Board remanded the case for additional 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2010, the appellant testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  An August 2007 rating decision in August 2007 denied service 
connection for the cause of the Veteran's death and the appellant 
did not appeal that rating decision.

2.  The additional evidence presented since the rating decision 
in August 2007 by the RO is cumulative of evidence previously 
considered, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen the 
claim of service connection for the cause of the Veteran's death.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2009); 38 C.F.R. §§ 3.104, 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).
In a new and material evidence claim, VA must provide notice to 
the claimant of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for dependency and indemnity compensation, including a 
claim of service connection for the cause of the Veteran's death, 
the VA must provide notice to the claimant that of (1) a 
statement of the conditions, if any, for which a Veteran was 
service-connected at the time of his death, (2) an explanation of 
the evidence and information required to substantiate the claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO sent correspondence in July 2007 and June 2008;and  rating 
decisions in August 2007, and September 2008.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claim, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all efforts 
to notify and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  Additionally, at the time of the prior 
final denial of the claim in August 2007, VA informed the 
appellant of the conditions for which service connection had been 
established during the Veteran's lifetime, and the appellant was 
informed that her claim was denied because she had failed to 
submit evidence that demonstrated that the Veteran's fatal 
conditions were related to service.  That communication, in 
addition to the above correspondence, satisfied the notice 
requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006); Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The Board finds that any 
defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
September 2009 statement of the case.  A statement of the case or 
supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA's 
duty to assist includes a duty to provide a medical examination 
or to obtain a medical opinion where it is deemed necessary to 
make a decision on the claim.  In this regard the Board notes 
that a VA medical examination or medical opinion is not 
authorized unless new and material evidence is presented, and 
that is not the case here.  38 C.F.R. § 3.159(c)(4)(iii) (2009).

Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
appellant or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the appellant was afforded a meaningful 
opportunity to participate effectively in the adjudication of her 
claim, and therefore the error was harmless).  

New and Material Evidence

An August 2007 rating decision denied service connection for the 
Veteran's cause of death.  The RO concluded that there was no 
evidence indicating that the Veteran's fatal conditions were 
etiologically related to service.  Ultimately, that decision 
became final because the appellant failed to appeal the decision 
within the prescribed time.  38 U.S.C.A. § 7105 (West 2009).

The September 2008 rating decision on appeal implicitly reopened 
and denied the appellant's claim of service connection for the 
cause of the Veteran's death on the merits, based on the fact 
that service connection was not in effect for fatal conditions 
listed on the Veteran's death certificate, and the appellant 
failed to submit evidence demonstrating that the Veteran's fatal 
conditions were related to service.  Nonetheless,  the Board must 
consider the question of whether new and material evidence has 
been received because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, that is 
where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

The claim for service connection for the Veteran's cause of death 
may be reopened if new and material evidence is received.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The application to reopen 
this claim was received in June 2008.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

For claims filed after June 9, 1998, service connection is 
prohibited for a disability as a result of disease or injury 
attributable to the use of tobacco products during or after a 
Veteran's service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 
3.300 (2009).  Because this claim was received after June 9, 
1998, the Board cannot consider service connection based on any 
claim that the use of tobacco products caused the Veteran's 
death.  Therefore, although the appellant has submitted evidence 
relating the Veteran's death to the use of tobacco products, that 
new evidence is not material because it cannot create a 
reasonable possibility of substantiated the claim.

The evidence considered at the time of the previous rating 
decision that denied the service connection for the cause of 
death, consisted of the Veteran's death certificate and post-
service treatment records.  The Veteran's death certificate shows 
that he died on May [redacted], 2007, due to cardiac arrest secondary to 
lung cancer.  Other significant disabilities contributing to the 
cause of the Veteran's death were Parkinson's disease, anemia, 
chronic heart failure, hypertension, and coronary artery disease, 
status post-myocardial infarction.  The evidence of record shows 
that during the Veteran's lifetime, service connection was 
established for bilateral hearing loss, tinnitus, posttraumatic 
stress disorder, and residuals of frostbite of the lower 
extremities and hands.  Effective in January 2004, the Veteran's 
combined disability rating was 100 percent.  Post-service VA 
treatment records show treatment for a heart condition in 1986, 
and treatment for lung cancer starting in 2006. 

Newly received evidence includes statements and testimony from 
the appellant asserting that the Veteran's fatal conditions were 
due to service.  Specifically, she claims that the Veteran's lung 
cancer was caused by cigarettes provided to the Veteran by the 
military during service.  To the extent that the appellant argues 
that the Veteran's lung disease was caused by smoking tobacco in 
service, while smoking was not previously considered by the RO in 
the August 2007 rating decision as a possible cause of death, 
since the appellant's claim was filed after June 9, 1998, service 
connection based on in-service use of tobacco products is 
precluded by law and accordingly it does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2009).  

The appellant also argued that the Veteran's cause of death was 
secondary to the service-connected residuals of frostbite 
injuries in the upper and lower extremities.  Where there is a 
question of medical causation, competent medical evidence is 
required to substantiate the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Competency is a legal concept in determining 
whether evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from credibility, that 
is, the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).  To the 
extent the appellant's statements and testimony are offered as 
evidence of a nexus between the Veteran's cause of death and 
service or a service-connected disability, as a lay person, the 
appellant is not competent to offer an opinion on medical 
causation.  As the lay statements are not competent evidence that 
relates to the basis for the prior denial of the claim, the 
evidence does not raise a reasonable possibility of 
substantiating the claim, and the lay statements are not new and 
material evidence.  38 C.F.R. § 3.156 (2009).  No competent 
medical evidence has been submitted to reopen the claim.  The 
appellant's statements are either cumulative of those considered 
at the time of the previous denial or they are not competent to 
make a medical connection between the Veteran's death and his 
service.  Therefore, those statements are not material because 
they do not create a reasonable possibility of substantiating the 
claim.

Accordingly, the Board finds that new and material evidence has 
not been submitted and the claim is not reopened..  Annoni v. 
Brown, 5 Vet. App. 463 (1993).

ORDER

As new and material evidence has not been presented, the claim 
for service connection for the cause of the Veteran's death is 
not reopened, and the appeal is denied.



___________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


